                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SPEEDTRACK, INC.,                                   Case No. 4:09-cv-04479-JSW (KAW)
                                   8                    Plaintiff,                           ORDER REGARDING 2/5/19 JOINT
                                                                                             LETTER
                                   9              v.
                                                                                             Re: Dkt. No. 356
                                  10     AMAZON.COM, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 5, 2019, the parties filed a joint letter concerning Plaintiff SpeedTrack, Inc.’s

                                  14   Special Interrogatory No. 1, which is a non-infringement contention interrogatory, and the

                                  15   production of documents supporting same. (Joint Letter, Dkt. No. 356 at 1.) Defendants

                                  16   Amazon.com, Dell, Inc., BestBuy.com, LLC, Office Max, Inc., Macy’s, Inc., Macys.com, LLC,

                                  17   Overstock.com, Inc., REI, Evine Live, Inc., and B & H Foto & Electronics Corp. assert that the

                                  18   requested supplemented responses are premature. (Joint Letter at 4.)

                                  19          Upon review of the joint letter, and for the reasons set forth below, the Court finds that

                                  20   Plaintiff’s request is premature.

                                  21                                         I.    BACKGROUND
                                  22          On September 23, 2009, Plaintiff SpeedTrack, Inc. filed a lawsuit based on Defendants’

                                  23   alleged infringement of U.S. Patent No. 5,544,360 (the “’360 patent”) through their retail

                                  24   websites. Specifically, Plaintiff alleges that the websites infringe on claims 1, 2, 7, 11, 15, 20, 21

                                  25   and 22 of the ’360 patent. (See, generally, 2d Am. Compl., Dkt. No. 283; Dkt. No. 298 at 2:10-

                                  26   11.)

                                  27          Claim construction deadlines have been set as follows: the deadline to exchange

                                  28   preliminary claim construction and extrinsic evidence was July 25, 2016; the joint claim
                                   1   construction statement was filed on December 19, 2018; claim construction discovery closed on

                                   2   January 25, 2019; the opening claim construction brief was filed on February 8, 2019, the

                                   3   responsive brief was filed on March 8, 2019, and the reply brief was filed on March 18, 2019; the

                                   4   tutorial is set for August 15, 2019; and the Markman hearing is on August 22, 2019.

                                   5                                     II.   LEGAL STANDARD
                                   6          The Federal Rules of Civil Procedure broadly interpret relevancy, such that each party has

                                   7   the right to the discovery of “any nonprivileged matter that is relevant to any party’s claim or

                                   8   defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Discovery need not

                                   9   be admissible to be discoverable. Id. The court, however, “must limit the frequency or extent of

                                  10   discovery otherwise allowed” if “(i) the discovery sought is unreasonably cumulative or

                                  11   duplicative, or can be obtained from some other source that is more convenient, less burdensome,

                                  12   or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain the
Northern District of California
 United States District Court




                                  13   information by discovery in the action; or (iii) the proposed discovery is outside the scope

                                  14   permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Furthermore, “[t]he court may, for good

                                  15   cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

                                  16   undue burden or expense,” including by precluding discovery, by conditioning disclosure or

                                  17   discovery on specified terms, by preventing inquiry into certain matters, or by limiting the scope

                                  18   of discovery to certain matters. Fed. R. Civ. P. 26(c)(1). “Rule 26(c) confers broad discretion on

                                  19   the trial court to decide when a protective order is appropriate and what degree of protection is

                                  20   required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

                                  21          Rule 33 pertains to written interrogatories. “Courts using their Rule 33(a)(2) discretion

                                  22   generally disfavor contention interrogatories asked before discovery is undertaken.” In re eBay

                                  23   Seller Antitrust Litig., No. C 07-1882 JF (RS), 2008 WL 5212170, at *1 (N.D. Cal. Dec. 11,

                                  24   2008). Indeed, “courts tend to deny contention interrogatories filed before substantial discovery

                                  25   has taken place, but grant them if discovery is almost complete.” HTC Corp. v. Tech. Properties

                                  26   Ltd., No. C08-00882 JF HRL, 2011 WL 97787, at *2 (N.D. Cal. Jan. 12, 2011)(quoting In re eBay

                                  27   Seller Antitrust Litig., No. C 07-1882 JF (RS), 2008 WL 5212170, at *1 (N.D. Cal. Dec. 11,

                                  28   2008)). A party moving to compel responses to contention interrogatories at an early stage in
                                                                                         2
                                   1   litigation must show that the responses would “contribute meaningfully” to: (1) clarifying the

                                   2   issues in the case; (2) narrowing the scope of the dispute; (3) setting up early settlement

                                   3   discussion; or (4) exposing a substantial basis for a motion under Rule 11 or Rule 56. In re

                                   4   Convergent Technologies Sec. Litig., 108 F.R.D. 328, 338-39 (N.D. Cal. 1985). Courts in this

                                   5   district place “a burden of justification” on a party seeking “answers to contention interrogatories

                                   6   before substantial documentary or testimonial discovery has been completed.” Amgen Inc. v.

                                   7   Sandoz Inc., No. 14-cv-04741-RS (MEJ), 2016 WL 913105, at *2 (N.D. Cal. Mar. 10, 2016)

                                   8   (citing In re Convergent, 108 F.R.D. at 338). To meet this burden, a party seeking early answers

                                   9   must present “specific, plausible grounds for believing that securing early answers to its

                                  10   contention questions will materially advance the goals of the Federal Rules of Civil Procedure.” In

                                  11   re Convergent, 108 F.R.D. at 338-339.

                                  12                                        III.    DISCUSSION
Northern District of California
 United States District Court




                                  13          The parties do not dispute that the information sought is relevant, such that Plaintiff is

                                  14   eventually entitled to supplemental responses. Rather, at issue is whether Plaintiff’s non-

                                  15   infringement contention interrogatory is premature given that the claim construction process is not

                                  16   completed.

                                  17          Plaintiff has requested substantive responses within seven days after claim construction

                                  18   briefing concluded. (Joint Letter at 2.) That date, March 25, 2019, recently passed. Plaintiff

                                  19   contends that Defendants received amended infringement contentions on December 5, 2018,

                                  20   which provided detailed contentions based on both side’s proposed constructions. Id. at 3.

                                  21   Furthermore, Plaintiff argues that having an early response to the contention interrogatory, and the

                                  22   corresponding documents, will permit SpeedTrack to focus its discovery on the portions of

                                  23   Defendants systems that are actually in dispute. Id.

                                  24          Defendants contend that the request is premature, and propose serving supplemental

                                  25   responses 60 days after the claim construction order is issued. (Joint Letter at 1.) In support of

                                  26   their position, Defendants cite extensively to the undersigned’s July 29, 2016 order in 24/7

                                  27   Customer, Inc. v. Liveperson, Inc., No. 15-CV-02897-JST(KAW), 2016 WL 4054884, at *2 (N.D.

                                  28   Cal. July 29, 2016). The cases, however, are distinguishable on the facts. In 24/7, the parties had
                                                                                         3
                                   1   not completed claim construction discovery or submitted their briefing. To the contrary, here,

                                   2   claim construction discovery has closed; Plaintiff has served amended infringement contentions;

                                   3   and the parties have completed claim construction briefing. As a result, Plaintiff has more or less

                                   4   finalized its infringement position. This was not the case in 24/7, where Plaintiff argued for the

                                   5   contention interrogatory response to assist it in “clarifying and narrowing the issues in dispute,

                                   6   including selection of claim terms for construction and reducing the number of asserted claims.”

                                   7   2016 WL 4054884, at *2. Defendants argue that the case is still in its early stages of discovery,

                                   8   evidenced by the fact that depositions have not occurred. (See Joint Letter at 4.) To their credit,

                                   9   Defendants also acknowledge that deposition transcripts from other litigation have been produced.

                                  10   Id.

                                  11          Plaintiff argues that this case was filed in 2009, and it has already produced over 800,000

                                  12   pages of documents, so the case is not in its early stages. (Joint Letter at 2.) When a case was filed
Northern District of California
 United States District Court




                                  13   and the number of documents produced are not necessarily an indication of whether or not a case

                                  14   is in its “early stages.” Indeed, courts in this district have found that the claims construction stage

                                  15   is sufficiently early to merit not requiring supplementation of contention interrogatories. HTC

                                  16   Corp. v. Tech. Properties Ltd., No. C08-00882 JF HRL, 2011 WL 97787, at *2 (N.D. Cal. Jan. 12,

                                  17   2011)(defendants produced 3.7 million pages of documents and two depositions had already taken

                                  18   place). In HTC, the court found that since discovery was in “full swing,” and other discovery cut-

                                  19   offs had not been set, the request to supplement was premature. Id. at *2-3.

                                  20          Moreover, the Court agrees with Defendants that Plaintiff has not shown how

                                  21   supplemental responses before a claim construction order is issued would meaningfully contribute

                                  22   to clarifying the issues in the case or narrowing the scope of the dispute. (See Joint Letter at 4.)

                                  23   Plaintiff’s argument that it provided amended infringement contentions in December, so

                                  24   Defendants should have to do so now, is not a sufficient reason. (Joint Letter at 3.) Afterall,

                                  25   Plaintiff is the party prosecuting this case, and should know its theories of infringement.

                                  26   Accordingly, Plaintiff has not met its burden of showing that requiring supplemental responses to

                                  27   the contention interrogatory prior to the issuance of a claim construction order is proportional

                                  28   under Rule 26. See In re Convergent Techs. Sec. Litig., 108 F.R.D. 328, 338 (N.D. Cal. 1985)
                                                                                          4
                                   1   (burden is on party seeking responses to contention interrogatories before completion of

                                   2   substantial documentary or testimonial discovery).

                                   3          Accordingly, Defendants are ordered to serve their supplemental responses within 30 days

                                   4   of the issuance of the claim construction order.

                                   5                                       IV.     CONCLUSION
                                   6          In light of the foregoing, the Court DENIES Plaintiff’s request to compel supplemental

                                   7   responses to Interrogatory No. 1 on the grounds that the request is premature. Defendants shall

                                   8   serve their supplemental responses to Interrogatory No. 1, and produce the documents supporting

                                   9   same, within 30 days of the district court’s issuance of the claim construction order.

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 1, 2019
                                                                                              __________________________________
                                  12
Northern District of California




                                                                                              KANDIS A. WESTMORE
 United States District Court




                                  13                                                          United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
